FILED
                             NOT FOR PUBLICATION                            AUG 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANSEN FERI WIJAYA, a.k.a. Sen                  No. 11-73583
Hwee Oei,
                                                 Agency No. A095-634-597
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, PAEZ, Circuit Judges.

       Fransen Feri Wijaya, a native and citizen of Indonesia, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reconsider and motion to reopen removal proceedings. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of a motion to reopen or motion to reconsider. Mohammed v. Gonzales, 400 F.3d

785, 791 (9th Cir. 2005). We deny in part and dismiss in part the petition for

review.

         In light of our conclusions in Wijaya v. Holder, No. 08-70270, (9th Cir. Jan.

10, 2011), the BIA did not abuse its discretion in denying the motion to reconsider

in order to apply the disfavored group analysis set forth in our decision in

Tampubolon v. Holder, 610 F.3d 1056 (9th Cir. 2010).

         The BIA also did not abuse its discretion in denying Wijaya’s motion to

reopen as untimely where the motion was filed over three years after the BIA’s

final order, see 8 C.F.R. § 1003.2(c)(2), and Wijaya’s new evidence fails to

demonstrate prima facie eligibility for relief, see 8 C.F.R. § 1003.2(c)(3)(ii);

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010) (stating standards

governing motions to reopen).

         Finally, we lack jurisdiction over any challenge to the BIA’s decision not to

reopen sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir.

2011).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                      11-73583